Exhibit 10.5
 
Name:
[●]
Number of Restricted Stock Units:
[●]
Date of Grant:
[●]





The L.S. Starrett Company
2012 Long-Term Incentive Plan
 
Restricted stock unit Agreement
 
This Restricted Stock Unit Agreement (the “Agreement”), is made, effective as of
the [●]th day of [●], [●] (the “Grant Date”) between The L.S. Starrett Company
(the “Company”), and [●] (the “Participant”).
 
1.           Restricted Stock Unit Award.  The Participant is hereby awarded,
pursuant to The L.S. Starrett Company 2012 Long-Term Incentive Plan (as amended
from time to time, the “Plan”), and subject to its terms, a Restricted Stock
Unit award (the “Award”) giving the Participant the conditional right to
receive, without payment but subject to the conditions and limitations set forth
in this Agreement and in the Plan, [●] shares of common stock of the Company,
par value $1.00 per share (the “Shares”), subject to adjustment pursuant to
Section 7 of the Plan in respect of transactions occurring after the date
hereof.
 
2.           Vesting.
 
During the Participant’s Employment, the Award, unless earlier terminated, shall
become vested as to one-third (1/3rd) of the total number of Shares subject to
the Award on each of the first, second and third anniversaries of the Grant
Date, such that the Award shall be fully vested on the third anniversary of the
Grant Date.  Notwithstanding the foregoing, Shares subject to the Award shall
not vest on any vesting date unless the Participant has remained in continuous
Employment through the applicable vesting date.  [Notwithstanding the foregoing,
immediately prior to a “Change of Control,” as such term is defined in the
Change of Control Agreement between the Participant and the Company, dated
[__________], the Award shall be fully vested.]1
 
3.           Delivery of Shares.  The Company shall, as soon as practicable upon
the vesting of any portion of the Award (but in no event later than March 15 of
the year following such vesting) effect delivery of the Shares with respect to
such vested portion to the Participant (or, in the event of the Participant’s
death, to the Beneficiary).  No Shares will be issued pursuant to this Award
unless and until all legal requirements applicable to the issuance or transfer
of such Shares have been complied with to the satisfaction of the Administrator.
 
4.           Dividends; Other Rights. The Award shall not be interpreted to
bestow upon the Participant any equity interest or ownership in the Company or
any Affiliate prior to the date on which the Company delivers Shares to the
Participant.  The Participant is not entitled to vote any Shares by reason of
the granting of this Award or to receive or be credited with any dividends
declared and payable on any Share prior to the date on which such Shares are
delivered to the Participant hereunder.  The Participant shall have the rights
of a shareholder only as to those Shares, if any, that are actually delivered
under this Award.
 

--------------------------------------------------------------------------------

1This provision should only be included for Participants who are subject to a
Change of Control Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Recovery of Compensation.
 
(a)           The Administrator may cancel, rescind, withhold or otherwise limit
or restrict the Award at any time if the Participant is not in compliance with
all applicable provisions of this Agreement and the Plan.
 
(b)           The Award is subject to Section 6(a)(5) of the Plan.  The Shares
acquired hereunder are subject to forfeiture, termination and rescission, and
the Participant will be obligated to return to the Company the value received
with respect to the Shares (including any gain realized on any subsequent sale
or disposition of Shares) (i) in accordance with Company policy relating to the
recovery of erroneously-paid incentive compensation, as such policy may be
amended and in effect from time to time, or (ii) as otherwise required by law or
applicable stock exchange listing standards, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act. 
 
6.           Certain Tax Matters.  The Participant expressly acknowledges that
because this Award consists of an unfunded and unsecured promise by the Company
to deliver Shares in the future, subject to the terms hereof, it is not possible
to make a so-called “83(b) election” with respect to the Award.  The Participant
expressly acknowledges and agrees that the Participant’s rights hereunder,
including the right to be issued Shares upon the vesting and settlement of the
Award (or any portion thereof), are subject to the Participant’s promptly
paying, or in respect of any later requirement of withholding being liable
promptly to pay at such time as such withholdings are due, to the Company in
cash (or by such other means as may be acceptable to the Administrator in its
discretion, including, without limitation, if permitted by applicable law and
Company policy and if approved by the Compensation Committee of the Company,
withholding of Shares from the Shares otherwise deliverable to the Participant,
up to the greatest number of whole Shares with an aggregate fair market value
not exceeding the minimum required withholding applicable to the amount so
vesting) all taxes required to be withheld, if any.  No Shares will be required
to be transferred pursuant to the vesting and settlement of the Award (or any
portion thereof) unless and until the Participant or the person then holding the
Award has remitted to the Company an amount in cash sufficient to satisfy any
federal, state, or local requirements with respect to tax withholdings then due
and has committed (and by holding this Award the Participant shall be deemed to
have committed) to pay in cash all tax withholdings required at any later time
in respect of the transfer of such Shares, or has made other arrangements
satisfactory to the Administrator with respect to such taxes.  The Participant
also authorizes the Company and its subsidiaries to withhold such amounts from
any amounts otherwise owed to the Participant, but nothing in this sentence
shall be construed as relieving the Participant of any liability for satisfying
his or her obligations under the preceding provisions of this Section.
 
7.           Nontransferability.  The Award may not be transferred except as
expressly permitted under Section 6(a)(3) of the Plan.
 
 
-2-

--------------------------------------------------------------------------------

 
 
8.           Effect on Employment or Service Rights.  Neither the grant of this
Award, nor the delivery of Shares under this Award in accordance with the terms
of this Agreement, shall give the Participant any right to be retained in the
employ or service of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline such Participant at any
time, or affect any right of such Participant to terminate his or her Employment
at any time.
 
9.           Amendments.  No amendment of any provision of this Agreement shall
be valid unless the same shall be in writing.
 
10.         Governing Law.  This Agreement and all claims or disputes arising
out of or based upon this Agreement or relating to the subject matter hereof
will be governed by and construed in accordance with the domestic substantive
laws of the Commonwealth of Massachusetts without giving effect to any choice or
conflict of laws provision or rule that would cause the application of the
domestic substantive laws of any other jurisdiction.
 
11.         Definitions.  Initially capitalized terms not otherwise defined
herein shall have the meaning provided in the Plan, and, as used herein, the
following terms shall have the meanings set forth below:


“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.


“Beneficiary” means, in the event of the Participant’s death, the beneficiary
named in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Participant prior to the
Participant’s death and not subsequently revoked, or, if there is no such
designated beneficiary, the executor or administrator of the Participant’s
estate.  An effective beneficiary designation will be treated as having been
revoked only upon receipt by the Administrator, prior to the Participant’s
death, of an instrument of revocation in form acceptable to the Administrator.


“Person” shall mean any individual, partnership, corporation, association,
trust, joint venture, unincorporated organization or other entity.


13.         General.  For purposes of this Award and any determinations to be
made by the Administrator hereunder, the determinations by the Administrator
shall be binding upon the Participant and any transferee.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
-3-

--------------------------------------------------------------------------------

 
 
By acceptance of the Award, the undersigned agrees to be subject to the terms of
the Plan.  The Participant further acknowledges and agrees that (i) the
signature to this Agreement on behalf of the Company is an electronic signature
that will be treated as an original signature for all purposes hereunder and
(ii) such electronic signature will be binding against the Company and will
create a legally binding agreement when this Agreement is countersigned by the
Participant.
 
Executed as of the ___ day of [●], [●].
 

Company: THE L.S. STARRETT COMPANY                  
 
By:
      Name:       Title:            
Participant:
       
Name:
             
Address:
           

 
 
 
[Signature Page to Restricted Stock Unit Agreement]